DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.

Reasons for allowance
Claims 1, 5, 6, 11, 15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Ikeda JP 2010060993A, Lee US 2011/0194063, Lee1 US 2012/0235557 and Prest US 2011/0012873 taken along or in combination, at least fails to disclose or suggest the claim limitations of “a glass material that is distinct from the first glass layer and the second glass layer; and a weld including at least a portion of each of the first glass layer, the second glass layer, and the glass material and that joins 
Regarding claim 11, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 11. In addition, Ikeda JP 2010060993A, Lee US 2011/0194063, Lee1 US 2012/0235557 and Prest US 2011/0012873 taken along or in combination, at least fails to disclose or suggest the claim limitations of “a weld comprising portions of the first transparent layer, the second transparent layer, and a third layer that is distinct from the first and second transparent layers, wherein the weld forms a portion of each of the first and second edge surfaces and wherein the weld is formed from first and second segments” along with other claim limitations. Claim 15 is depended on claim 11 so it is allowable for the same reason.
Regarding claim 17, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the claim limitations of claim 17. In addition, Ikeda JP 2010060993A, Lee US 2011/0194063, Lee1 US 2012/0235557 and Prest US 2011/0012873 taken along or in combination, at least fails to disclose or suggest the claim limitations of “a glass material that is distinct from the first glass layer and the second glass layer and the glass weld comprises at least a portion of each of the first glass layer, the second glass layer and the glass material” along with other claim limitations. Claims 18-20 are depended on claim 17 so they are allowable for the same reason.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JIA X PAN/Primary Examiner, Art Unit 2871